                                                                              ~    H ;;     r--- :- -~
                                                    cAsE NUMBER 3     ·• aDlLtJ\0k-a..\tJS.               l



                                                                                  APR 15 2020
                                                                         Cler:-, , L.l. S. D·su·1,} C-J _1rt
                                                                                                      1




                                         AFFIDAVIT                     Ea ste:rn C·istric.t of -,-enn2sse2
                                                                                   At l<.noxville
       I, Matthew Ryan Sikes, being duly sworn, state the following to be true to the best of my

knowledge, information and belief:

       1.      I am currently employed as a Deputy United States Marshal in the Eastern District

of Tennessee. As a Deputy United States Marshal, I am responsible for, among other things, the

apprehension of federal fugitives.

       2.      On October 23, 2013, Timothy Wyatt Smith was found guilty of conspiracy to

manufacture methamphetamine and was sentenced to 92 months of imprisonment and 5 years

of supervised release.

       3.      On January 14, 2020, the United States Bureau of Prisons transferred the

defendant to the Midway Rehabilitation Center (Midway) located at 1515 East Magnolia

Avenue, Knoxville, Tennessee, for the completion of his court-ordered sentence of

confinement. On April 13, 2020, the Affiant learned that Timothy Wyatt Smith had escaped

from Midway on April 12, 2020, at approximately 8:33 a.m. On April 13, 2020, the Bureau of

Prisons issued a Notice of Escaped Federal Prisoner due to his escape from the Midway

Rehabilitation Center.




                                               1
         4.   Based on the foregoing, I respectfully submit that probable cause exists to

believe that on or about April 12, 2020, Timothy Wyatt Smith committed a violation of 18 U.S.C.

§§ 751(a) and 4082, Escape from Custody. Accordingly, I respectfully request that this Court

issue a warrant for the arrest of Timothy Wyatt Smith.




                                                   Matthew Ryan Sikes
                                                   Deputy United States Marshal
                                                   United States Marshals Service
                                                   Knoxville, Tennessee




Subscribed and sworn to before me
this /
     •
         5' day of April, 2020 .


                         C:  •
                                  I
                                  I

                      ..//        I
                                 (]'
H. Bruce Guyton
United States Magistrate Judge
Eastern District of Tennessee




                                               2
